     Case 1:19-cv-00651-DAD-EPG Document 70 Filed 09/13/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11
     GARY PAUL SMITH,                                     Case No. 1:19-cv-00651-DAD-EPG
12
                                           Plaintiff, ORDER GRANTING DEFENDANTS’ EX
13                                                    PARTE APPLICATION FOR EXTENSION
                   v.                                 OF TIME TO RESPOND TO PLAINTIFF’S
14                                                    FOURTH AMENDED COMPLAINT
                                                      (LOCAL RULE 144(a) AND (c))
15   BROCKWAY, et al.,
                                                          (ECF No. 69)
16                                      Defendants.
17

18        Having read and considered Defendants’ Ex Parte Application for An Extension of Time to

19   Respond to Plaintiff’s Fourth Amended Complaint, IT IS HEREBY ORDERED THAT:

20        1.     Defendants’ Application for Extension of Time (ECF No. 69) shall be granted;

21        2.     Defendants shall file their response to the Complaint on or before October 11, 2021.

22
     IT IS SO ORDERED.
23

24      Dated:     September 13, 2021                           /s/
                                                      UNITED STATES MAGISTRATE JUDGE
25

26
27

28


                                                      1
